
	

116 SRES 155 ATS: Relative to the death of the Honorable Ernest F. Hollings, former United States Senator for the State of South Carolina.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2019
			Mr. Graham (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Ernest F. Hollings, former United States Senator for the
			 State of South Carolina.
	
	
 Whereas the Honorable Ernest F. Hollings was born in Charleston, South Carolina, in 1922 and graduated from The Citadel and the University of South Carolina School of Law;
 Whereas the Honorable Ernest F. Hollings served his country during World War II as an artillery officer in the Army, earning a Bronze Star;
 Whereas the Honorable Ernest F. Hollings was elected to the South Carolina House of Representatives in 1949;
 Whereas the Honorable Ernest F. Hollings was elected Governor of South Carolina in 1959 and oversaw the establishment of the nationally recognized South Carolina Technical College System;
 Whereas the Honorable Ernest F. Hollings served South Carolina with devotion and dedication in the United States Senate for 38 years;
 Whereas the Honorable Ernest F. Hollings served the Senate as Chairman of the Committee on the Budget and Chairman of the Committee on Commerce, Science, and Transportation;
 Whereas the Honorable Ernest F. Hollings fought tirelessly to combat hunger in the United States and was a strong advocate for a robust national defense;
 Whereas the Honorable Ernest F. Hollings championed fiscal restraint throughout his career and was the unheralded force behind the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.);
 Whereas the Honorable Ernest F. Hollings was a devoted husband, father, grandfather, and great-grandfather;
 Whereas the service of the Honorable Ernest F. Hollings on behalf of the people of South Carolina and all people of the United States earned him the respect and devotion of his colleagues; and
 Whereas the death of the Honorable Ernest F. Hollings has deprived South Carolina and the United States of one of the most outstanding Senators: Now, therefore, be it
		
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Ernest F. Hollings, former Senator for the State of South Carolina; and
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the Honorable Ernest F. Hollings.
			
